Exhibit 10.1

AMENDMENT NO. 2

TO

DISTRIBUTION TRUST AGREEMENT

December 20, 2018

This Amendment No. 2 (the “Amendment”) further amends the Distribution Trust
Agreement, dated March 12, 2018, by and among Mercantil Servicios Financieros,
C.A., a Venezuela corporation (“MSF”), Mercantil Bank Holding Corporation, a
Florida corporation (the “Company”) and TMI Trust Company, a Texas trust
company, solely as trustee and not in its individual capacity (the “Trustee”),
as amended by Amendment No. 1 to the Trust Agreement, dated as of March 12, 2018
(as amended, the “Trust Agreement”). All capitalized terms not otherwise defined
herein have the meanings ascribed to them in the Trust Agreement. This Amendment
shall be effective only as provided in Section 1.

The Company and MSF believe it is necessary and appropriate to further amend the
Trust Agreement to further provide with the offer and sale of the Retained
Shares, and the holding and investment of the proceeds of such sales.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

1.

Effectiveness of Amendment. This Amendment shall be effective only upon written
notice from the Company to the Trustee that the Company and MSF have entered
into an underwriting agreement with Raymond James & Associates, Inc., as
representative of the underwriters (the “Underwriting Agreement”) providing for
the sale of shares of Class A Stock, including certain Retained Shares.

 

2.

Offering Proceeds. Section 5 of the Trust Agreement is amended by adding the
following new subsection (i):

Upon the sale of any Retained Shares pursuant to Sections 5(c) (including, for
example, pursuant to a public offering of Retained Shares pursuant to an
effective registration statement under the Securities Act), or pursuant to
Section 5(d) (including, for example, the repurchase by the Company of any
Retained Shares that are Class B Shares in a transaction where the Federal
Reserve has no objections), any proceeds from such sale (“Proceeds”) shall be
delivered to the Trustee to be held as Trust assets for the benefit of MSF or
its designee. The parties acknowledge that Proceeds shall be net of expenses and
underwriters’ commissions, pursuant to the Separation Agreement, the
Registration Rights Agreement between the Company and MSF dated as of June 12,
2018, the October 5, 2018 letter agreement between the Company and MSF and any
other agreements between the Company and MSF, or any underwriters’ agreement to
which the Company and MSF are a



--------------------------------------------------------------------------------

party. Pending distribution of the Proceeds pursuant to this Section 5(i), the
Trustee shall invest all Sale Proceeds as provided in, and subject to the terms
of, Exhibit 3. The Trustee shall deliver any Proceeds, net of the Company
Allowance (as defined below), to MSF or its designee promptly as directed in
writing by MSF or the MSF Representatives. The “Company Allowance” is the
aggregate dollar amount of any claims by the Company against MSF (or by a third
party against the Company for which MSF is obligated to indemnify the Company),
including in connection with the Separation Agreement, other agreements between
the Company and MSF, or any agreement with Raymond James & Associates, Inc.
(individually or as Representative) to which the Company and MSF are a party
(any such claims, “Company Claims”). The Company shall give prompt written
notice of any Company Claim to the Trustee, MSF, and the MSF Representatives,
setting forth in reasonable detail the basis for the Company Claim and the
good-faith estimate of the dollar amount of the Company Claim. The Trustee shall
be entitled to rely upon the information set forth in such notice, and shall add
such estimated amount to the Company Allowance upon receipt of such notice. The
Trustee shall release any funds constituting the Company Allowance only as
directed in written instructions from the Company and either MSF or an MSF
Representative. The Trustee will not be liable to the Company for any Company
Claims if there are insufficient Offering Proceeds remaining in the Trust at the
time the Company gives notice of a Company Claim.

 

3.

Term of Trust. Section 6 of the Trust Agreement is amended and replaced in its
entirety with the following:

Term of Trust. The Term shall commence on the Delivery Date, and shall terminate
on the Trust Termination Date. The “Trust Termination Date” shall be date that
all remaining Trust assets have been distributed as provided by this Trust
Agreement, including Section 5(i). Neither a Control Event nor a No Change in
Control Certificate shall cause the Trust to terminate.

Except as amended above by this Amendment, the Trust and the Agreement shall
remain in full force and effect unmodified hereby.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Trust
Agreement to be executed under seal by their respective duly authorized officers
as of the date first above written.

 

MERCANTIL SERVICIOS FINANCIEROS, C.A. By:   /s/ Luis Alberto Fernandes Name:  
Luis Alberto Fernandes Title:   General Counsel MERCANTIL BANK HOLDING
CORPORATION By:   /s/ Millar Wilson Name:   Millar Wilson Title:   Chief
Executive Officer TMI TRUST COMPANY, solely as trustee and not individually By:
  /s/ Brandon M. Lisinski Name:   Brandon M. Lisinski Title:   Trust Officer

[Signature Page to Amendment No. 2 to Distribution Trust Agreement]



--------------------------------------------------------------------------------

Exhibit 3

Investment Options for Proceeds

Select one of the following investment options for all Proceeds by checking the
appropriate box (if no box is checked, option 1 will be selected by default):

Option 1: ☐

Option 2: ☐

Description of options:

 

  1.

Insured Cash Sweep (ICS) – a daily liquidity deposit product that places funds
in demand deposit accounts and/or money market demand accounts. The funds
receive full FDIC insurance coverage of the entire deposit up to a limit of
$150MM under a single tax ID. The current net yield on the ICS deposits is
1.700%.

 

  2.

CDARS (Certificate of Deposit Account Registry Service) – a fully FDIC insured,
CD-based depositary product for up to $50MM under a single tax ID that provides
for longer term investments or can be used to ladder investments according to
timing needs. The investments in CDARS follow the normal tenors of US Treasury
securities at 4, 13, 26, and 52 weeks. Longer terms are also available, though
seldom used. The current net yields for the CDARS are:

4 weeks – 1.760%

13 weeks – 1.910%

26 weeks – 2.030%

52 weeks – 2.220%